Citation Nr: 1535197	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-24 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1984, with additional Reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2012, January 2014, September 2014, and February 2015, the Board the remanded case for further development.  The record now shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does not have a back disability that had its onset in active service or is related to active service, or that is proximately due to, the result of, or aggravated by a service-connected left knee disability; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability, and arthritis of the lumbar spine may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A March 2007 letter notified the Veteran of the criteria for establishing service connection on a secondary basis, the evidence required in that regard, and his and VA's duties for obtaining evidence.  A February 2008 letter notified the Veteran of the criteria for establishing service connection and how VA determines disability ratings and effective dates if service connection is awarded.  The letters addressed all notice elements and predated the initial adjudication by the RO in July 2008.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the opinion in a July 2012 VA examination report was inadequate, the Board requested another opinion, which was obtained in March 2014.  As the examiner did not indicate whether the Veteran's service-connected left knee disability aggravated the claimed back disability, the Board requested additional examination, which was conducted in November 2014.  As that examiner's opinion on whether the Veteran's back disability was aggravated by the left knee disability was incomplete, the Board requested another opinion, which was obtained in May 2015.  The Board finds that opinion adequate for adjudication purposes.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that a back disability was aggravated by a service-connected left knee disability.  An October 2006 worker's compensation record from the State Insurance Fund Corporation of the Government of Puerto Rico shows that the Veteran fell at work and hurt his back.  In various statements, he has asserted that the fall occurred when his service-connected left knee gave out.

An October 2003 VA treatment record shows a history of low back pain for the past 10 years that has been worsening in the last six months.

A November 2003 CT scan of the lumbar spine shows degenerative disc disease at L5-S1 with a left posterior disc protrusion impressing upon the left-sided nerve root with mild narrowing of the bilateral neural foramina; and concentric disc bulge at L4-L5 with hypertrophy of the ligamentum flavum with mild central canal stenosis.

A January 2004 VA treatment record shows complaints of low back pain radiating to the left leg and testes despite treatment with naproxen, since five years ago. 

A January 2005 VA treatment record shows complaints of an acute exacerbation of low back pain since yesterday when he fell in the bathtub.  The pain was localized to the right side.  There was no numbness or stiffness of the lower extremities. 

A November 2005 VA treatment record shows complaints of pain in the low back and left gluteal area radiating into the left leg after falling onto the left side at his job.  The diagnosis was suspected posttraumatic sciatica.

A December 2005 MRI of the lumbar spine shows degenerative changes of the lumbar spine, left paracentral disk herniation with severe compression of the thecal sac at L4-L5, left paracentral disk herniation with moderate to severe compression at L5-S1, and minimal bulging annulus L1-L2 and L2-L3.

A February 2006 note from the Veteran's physician indicates that the Veteran should be excused from work for three weeks starting February 7, 2006, due to severe low back pain.

A March 2006 VA treatment record shows complaints of left knee pain described as occasional sharp pain that "takes him by surprise" and a history of falling on the job in November and hitting the left side of the hip.  It was noted that the MRI showed several herniated discs.

An October 2008 private treatment record shows a history of a fall due to left knee instability with trauma to the low back in 2005 and complaints of intermittent pain of variable intensity with radiation into both lower extremities; numbness in the buttocks, inguinal region, and both legs; and difficulty voiding.

A July 2012 VA examination was conducted.  In a March 2014 addendum, the examiner opined that the Veteran's back disability with associated left lumbar radiculopathy was not due to the left knee disability, noting that he was diagnosed with a low back disorder in 2003, prior to the November 2005 work-related injury caused by the left knee disability.

At a November 2014 VA examination, the examiner noted the Veteran's report of developing radicular symptoms in the left leg after the November 2005 fall and the December 2005 MRI of the lumbar spine showing degenerative changes, disk herniation with severe compression at L4-L5, and disk herniation with moderate to severe compression at L5-S1.  However, the examiner observed that the November 2003 CT scan of the lumbar spine showed degenerative disc disease, disc protrusion at L5-S1 impressing upon the left-sided nerve root with mild narrowing of the bilateral neural foramina; and concentric disc bulge at L4-L5 with mild central canal stenosis.  The examiner also observed that the January 2004 VA treatment record showed a history of low back pain radiating to the left leg for the past five years.  The examiner then concluded that the Veteran's degenerative changes with left nerve impingement and bulging disc were present and symptomatic prior to the fall at work in 2005.

In a May 2015 addendum, the examiner reiterated the earlier opinion that the Veteran's left lumbar radiculopathy was not due to the service-connected left knee disability.  The examiner noted the Veteran's report that the pain from the left sciatica worsened after the fall, but observed that the neurologic changes were mild.  The examiner considered the Veteran credible in terms of the reported severity of his pain, which the examiner attributed to the degenerative changes.  The examiner indicated that while the pain was exacerbated by the fall, the degenerative changes were not aggravated beyond natural progression, as indicated by objective evidence on physical examination and recent MRI.

Initially, the Board observes that the Veteran does not contend, and the record does not show, that a back disability began in active service or within one year after separation from service.  There is no objective evidence of a back disability until 2003.  While the October 2003 VA treatment record shows the Veteran's report that he had symptoms for 10 years, that still dates the onset of the back disability to the early 1990s, which is over six years after separation from service.  While not dispositive, the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is also no competent evidence that the back disability is related to any event or injury in active service.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability that had its onset in active service or is related to active service.  

With no clinical evidence documenting the presence of arthritis of the lumbar spine within one year of discharge from active service, the Board also finds that the preponderance of the evidence shows that arthritis of the back was not manifest to a compensable degree within one year of discharge.  Therefore, presumptive service connection is not warranted.

While the evidence indicates that the Veteran suffered a fall due to a service-connected left knee disability, the evidence does not show that the back disability is secondary to the service-connected disability.  While the November 2005 VA treatment record showing a diagnosis of suspected posttraumatic sciatica indicates that the sciatica, or radiculopathy, of the left leg was due to the fall, the evidence shows that the Veteran had radiculopathy of the left leg prior to the fall.  Both the July 2012 and November 2014 VA examiners opined that the 2005 fall at work due to the service-connected left knee disability was not the cause of the back disability as the back disability with associated left lumbar radiculopathy existed prior to the fall.  While the February 2006 private treatment record prescribing three weeks off work due to severe back pain indicates that the back disability was aggravated by the fall, the prescription was only for a temporary restriction indicative of a flare-up and does not establish any permanent aggravation or additional disability.  The November 2014 examiner noted the Veteran's report of increased pain from the left lumbar radiculopathy after the fall, but observed that the neurologic changes were mild and the objective evidence on physical examination and recent MRI showed that the degenerative changes, which were the cause of the Veteran's pain, were not aggravated beyond the natural progression by the fall.  As the opinions were based on examination of the Veteran and the records in the claims file, the Board finds them to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  They are the only competent opinions of records and unfortunately they are against the claim.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability that is proximately due to, the result of, or aggravated by a service-connected left knee disability.  

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran is not competent to address etiology.  The Board finds the medical opinions to be more probative and persuasive in this case.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

In conclusion, service connection for a back disability, to include as secondary to service-connected left knee disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a back disability, to include as secondary to service-connected left knee disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


